            Case 3:19-mj-05538-MAT Document 2 Filed 06/03/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION
                                                                                                  2111   JU   -3    AM 11:20
  UNITED STATES OF AMERICA,                             §
                                                        §
            Plaintiff,                                  §
                                                        §
  v.                                                    §            No. EP-19-
                                                        §
  ELIZABETH RODRIGUEZ,                                  §
                                                        §
            Defendant.                                  §
                                                        §


                    GOVERNMENT'S MOTION TO DETAIN DEFENDANT
                    WITHOUT BOND AND MOTION FOR CONTINUANCE

       Comes now the United States of America, by and through the United States Attorney for

the Western District of Texas, and pursuant to 18 U.S.C.           § 3 142(e)   and (O files this, its Motion to

Detain Defendant Without Bond and Motion for Continuance, and for cause, would respectfully

show unto the Court the following:

       1.         The Defendant is charged with a violation of the Controlled Substances Act which

                  carries a term of imprisonment of over ten (10) years.

       2.         The    Defendant was       arrested       with    approximately       35.38   kilograms      of

                  methamphetamine.

       3.         The Defendant has a prior criminal history.

       4.         The Defendant is a United States citizen, and, as such, presents a high risk of fleeing

                  to avoid prosecution on this charge.

       5.         There are no conditions or combination of conditions which will reasonably assure

                  the safety of the community should the Defendant be released on bond.
            Case 3:19-mj-05538-MAT Document 2 Filed 06/03/19 Page 2 of 2



       6.      There are no conditions or combination of conditions which will reasonably assure

               the appearance of the Defendant at future court settings.

       The Government would further move the Court for a three day continuance of the detention

hearing from the date of the initial appearance.

       WHEREFORE, premises considered, the Government respectfully prays the Court to hold

the above-named Defendant without bail pending the final outcome of this case.

                                                Respectfully submitted,

                                                JOHN F. BASH
                                                UNITED STATES ATTORNEY


                                      By:   /
                                                              1E110
                                                   sis ft LI S Attoincv
                                                Texas Bar #095 14450
                                                700 E. San Antonio, Suite 200
                                                El Paso, Texas 79901
                                                (915) 534-6884




                                                   2
